MOTION TO DISMISS
DOUCET, Judge.
The defendants-appellees move to dismiss the appeal of the plaintiff-appellant, Julius J. Granger, on the grounds that the appellant has appealed from the denial of a judgment notwithstanding the verdict and for additur or a new trial, which are non-appealable interlocutory judgments.
A final judgment was signed in the instant case on April 29,1987. Plaintiff then moved for judgment notwithstanding the verdict and for additur, or in the alternative, for a new trial. The trial judge signed a judgment rejecting plaintiffs demands on June 29, 1987.
Plaintiff’s motion for devolutive appeal which was filed in the trial court states that plaintiff appeals the judgment of June 29, 1987. This judgment denied plaintiffs motion for judgment notwithstanding the verdict or an additur, or in the alternative, a new trial. Plaintiff repeated this statement in his response to defendant’s motion to dismiss. In the response, plaintiff states, “The judgment appealed from denied his motion for 1) judgment NOV, 2) an additur, and 3) for a new trial.”
The judgments which can be appealed are given in La. Code of Civ.Proc. Art. 2083. Plaintiff admits he did not appeal the final judgment which was rendered on April 29, 1987, nor did he appeal the amended final judgment of June 9, 1987. Instead, he appealed an interlocutory judgment. This court cannot maintain this appeal. See Norbert v. Norbert, 419 So.2d *5031247 (La.App. 3rd Cir.1982). No irreparable injury has been shown to result from the June 29, 1987, judgment. Therefore, the motion to dismiss must be granted. Costs in this court are assessed to plaintiff-appellant.
MOTION GRANTED AND APPEAL DISMISSED.